 
Exhibit 10 (52)
 
 
BUSINESS RELATIONS AGREEMENT
 
 
BUSINESS RELATIONS AGREEMENT dated as of March 11, 1993 by and between American
Biltrite Inc., a Delaware corporation (“ABI”), and Congoleum Corporation, a
Delaware corporation (“Congoleum”), pursuant to the Joint Venture Agreement
dated as of December 16, 1992 (the “Agreement”) by and among ABI, Congoleum and
the other corporations in the Hillside Group (as defined in the
Agreement).  Capitalized terms not otherwise defined herein have the meaning
assigned such terms in the Agreement.
 
The Agreement provides for, among other things, the sale, assignment and
transfer by ABI to Newco of all of ABI’s right, title and interest in and to all
of the Division Assets and the subsequent contribution of the Division Assets by
Newco to Congoleum (as more fully described in the Agreement) at the Closing
Date (the “Asset Transfer”).
 
This Business Relations Agreement is made, executed and delivered pursuant to
Section 76.01(g) of the Agreement.
 
In consideration of the Asset Transfer and the other agreements and provisions
of the Agreement and this Business Relations Agreement and for other good and
valuable consideration, ABI and Congoleum hereby agree as follows:
 
1.           Distribution Rights.
 
(a)           Exclusive Right and License.  Congoleum hereby grants to ABI, and
ABI hereby accepts, the exclusive right and license to distribute Congoleum’s
vinyl and vinyl composition floor tile (“Congoleum Tile”) in Canada (the
“License”).  This License includes (i) all rights attendant to distribution of
Congoleum Tile in Canada and (ii) the right to assign or sublicense any of the
foregoing rights to affiliates of ABI, provided that (A) the assignee or
sublicensee agrees in writing to be bound by all of the terms and conditions of
this Section 1, (B) Congoleum is given reasonable advance notice of such
assignment or sublicensing with a copy of the executed agreement by which the
assignee or sublicense agrees to be so bound and (C) any such assignment shall
not relieve ABI of any of its obligations under this Section 1.  For purposes of
this Business Relations Agreement, “Affiliates” shall mean any person or entity
controlling, controlled by or under common control with ABI.
 
(b)           Purchase Price.  The purchase price payable by ABI for Congoleum
Tile shall be the lesser of (i) 120% of the fully absorbed manufacturing cost,
calculated in accordance with generally accepted accounting principles (“GAAP”),
or (ii) the lowest price charged by Congoleum to any of its other
customers.  Shipping costs shall be paid on the same basis currently paid at
ABI.
 
(c)           Other Terms and Conditions.  Transactions under this Section 1
shall be conducted in accordance with ordinary and customary commercial
terms.  The initial term of the License granted in Section 1(a) above shall
terminate on the fifth
 

 
 
 
 

 
anniversary of the date hereof and may be renewed for successive one year
periods by the approval of both parties hereto prior to the end of the initial
term or any renewal term.  Notwithstanding the foregoing, the License granted in
Section 1(a) above may be terminated at any time after notice by Congoleum if
(i) ABI fails to pay for the Congoleum Tile on a timely basis or (ii) ABI ceases
to own any shares of Newco Class A Common Stock.
 
2.           Purchase Rights.
 
(a)           Floor Tile.  ABI hereby grants to Congoleum the nonexclusive right
to purchase floor tile from ABI.
 
(b)           Urethane.  ABI hereby grants to Congoleum the nonexclusive right
to purchase urethane from ABI.
 
(c)           Purchase Price.  The purchase price payable by Congoleum for floor
tile purchased under Section 2(a) above and for urethane purchased under Section
2(b) above shall be the lesser of (i) 120% of the fully absorbed manufacturing
cost, calculated in accordance with GAAP, or (ii) the lowest price charged by
ABI to any of its other customers.  Shipping costs shall be paid on the same
basis currently paid at ABI.
 
(d)           Other Terms and Conditions.  Transactions under this Section 2
shall be conducted in accordance with ordinary and customary commercial
terms.  The initial term of the purchase rights granted in Sections 2(a)and
2(b)above (the “Purchase Rights”) shall terminate on the fifth anniversary of
the date hereof and may be renewed for successive one year periods by the
approval of both parties hereto prior to the end of the initial term or any
renewal term.  Notwithstanding the foregoing, the Purchase Rights may be
terminated at any time after notice by ABI if (i) Congoleum fails to pay for the
floor tile purchased under Section 2(a) 2(b)above or the urethane purchased
under Section 2(b) above on a timely basis or (ii) Congoleum ceases to own any
shares of Newco Class B Common Stock.
 
3.           Data Processing.  During the period of 18 months following the date
hereof, Congoleum hereby agrees to provide to ABI data processing services
substantially equivalent to those utilized by ABI in its business (other than
that of the flooring division in the United States) immediately prior to the
date hereof at a cost comparable to that allocated by ABI to consolidated
Affiliates of ABI in connection with the provision of data processing services
by ABI prior to the date hereof or such other data processing service as may be
mutually agreed upon at a cost to be determined by the parties.  Section 3 will
be made by ABI promptly upon presentation by Congoleum to ABI of an itemized
monthly bill therefor.  The agreement set forth in this Section 3 may be
terminated at any time after notice by Congoleum if (a) ABI fails to pay for the
data processing services on a timely basis or (b) ABI ceases to own any shares
of Newco Class A Common Stock.
 
4.           Insurance.
 
(a)           Retro Premiums.  Congoleum hereby agrees to reimburse ABI for any
insurance premiums retroactively imposed on ABI (the “Retro Premiums”) relating
 

 
 
 
 

 
to claims made against ABI or its Affiliates in connection with the business or
operations of the flooring division of ABI (other than those claims listed in
Section 4(b) hereof).  Congoleum shall make such reimbursement promptly after
receipt of written notice from ABI of the imposition of any Retro Premium, which
notice shall include (i) the dollar amount of the Retro Premium being imposed
and (ii) a statement as to the reasons (together with related documentation, if
available) for the imposition of the Retro Premium.
 
(b)           Proceeds.  Congoleum hereby agrees to pay over to ABI promptly any
insurance proceeds received by Congoleum paid in connection with the following
claims filed by ABI relating to the business and operations of ABI’s flooring
division (“Flooring Claims”):  (i) March 1992 claim involving the Farrel
Unidrive #1 (broken gears); (ii) Lufkin Unidrive case (June 1992); and (iii)
July 1992 claim involving the Farrell Unidrive #2 (broken gear
teeth).  Congoleum further agrees that ABI may retain any insurance proceeds it
receives in connection with Flooring Claims.  Notwithstanding anything in the
Agreement to the contrary, insurance proceeds paid in connection with Flooring
Claims shall not be deemed to be Division Assets.
 
5.           Paper Slitting.  Congoleum hereby agrees to assume from the
Division, and Congoleum and ABI hereby agree to continue in effect until
termination by the Board of Directors of Congoleum or ABI, the existing
arrangement between ABI’s tape division and the Division pursuant to which the
tape division supplies paper slitting services to the Division.  Congoleum
agrees to pay ABI for the provision of these services at a cost equal to that
allocated by ABI to the Division in connection with the provision of these
services to the Division prior to the date hereof, which cost shall be
renegotiated on the first anniversary of the date hereof.
 
6.           Notices.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made as of the date delivered or mailed if delivered personally or mailed by
registered or certified mail (postage prepaid, return receipt requested) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like changes of address shall be effective upon receipt):
 
(a)           If to ABI:


American Biltrite Inc.
57 River Street
Wellesley Hills, MA  02181
Attention:  Richard G. Marcus


With a copy to:


Skadden, Arps, Slate, Meagher & Flom, LLP
One Beacon Street, 31st Floor
Boston, MA  02108
Attention:  Louis A. Goodman, Esq.
 
 
 
 
 
 
(b)           If to Congoleum:


Congoleum Corporation
861 Sloan Avenue
Trenton, NJ  08619
Attention:  Howard N. Feist


With a copy to:


Patterson, Belknap, Webb & Tyler
30 Rockefeller Plaza
New York, NY  10112
Attention:  Stephen W. Schwarz, Esq.
 
7.           Headings.  The headings contained in this Business Relations
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Business Relations Agreement.
 
8.           Severability.  If any term of other provision of this Business
Relations Agreement is invalid, illegal or incapable of being enforced by any
rule of law or public policy, all other conditions and provisions of this
Business Relations Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner adverse to any party.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereby shall negotiate in good faith to modify
this Business Relations Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
 
9.           Entire Agreement.  This Business Relations Agreement constitutes
the entire agreement and supersedes all prior agreements and undertakings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof.
 
10.           Parties in Interest.  This Business Relations Agreement shall be
binding upon and inure solely to the benefit of each party hereto, and nothing
in this Business Relations Agreement, express or implied, is intended to or
shall confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Business Relations Agreement.
 
11.           Governing Law.  This Business Relations Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.
 
IN WITNESS WHEREOF, the parties hereto have caused this Business Relations
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first above written.
 

 
 
 
 

AMERICAN BILTRITE INC.




By: /s/ Richard G. Marcus
Name: Richard G. Marcus
Title President


CONGOLEUM CORPORATION




By: /s/ Howard N. Feist III
Name: Howard N. Feist III
Title: Vice President-Finance
